DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,352,205 to Sharkey.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,352,205 to Sharkey contain every element of claims 1-6 and 8-11 of the instant application, and as such anticipate claims 1-6 and 8-11 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2016/0325930 to Allsop and U.S. Patent No. 2,992,011 to Becan.
Regarding claim 7, Allsop discloses the claimed invention, except for providing the cloth being positionable on removable wheels.  Becan teaches that it is known in the art position removable wheels (90) on a cloth (102) in an analogous collection and portage apparatus.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to removable position wheels on the cloth of the collection and portage apparatus of Allsop, as in Becan, in order to facilitate moving the apparatus.

Allowable Subject Matter
Claims 1-6 and 8-11 contain subject matter that is allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 1-6 is the inclusion of the limitation that the apparatus comprises a first gripping handle, a second gripping handle and a third gripping handle, each gripping handle having an opening therein and an interlock element, the first gripping handle disposed on the cloth proximal to the first corner, the second gripping handle disposed on the cloth proximal to the second corner and the third gripping handle disposed on the cloth proximal to the third corner; wherein the interlocking element of the first gripping handle is engageable with the interlocking element of the second gripping handle and wherein when the cloth is folded to position the first interlocking element adjacent the second interlocking element; and wherein the interlocking element of the third gripping handle is engageable with the interlocking element of the first gripping handle and the interlocking element of the second gripping handle; and a wheels attachment pocket for removably attaching a wheels assembly, the wheels assembly including a shaft, a right wheel disposed on one end of the shaft and a left disposed on an opposite end of the shaft, said shaft removably attached to the portage apparatus with the wheels attachment pocket.  The prior art of record does not disclose or fairly suggest this limitation in claims 1-6.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 8-11 is the inclusion of the limitation that the apparatus comprises at least 3 gripping handles affixed to each of respective corners of the weather- resistant cloth, each of the gripping handles including an interlock element and an opening formed therein, the gripping handles comprising: a first gripping handle disposed on a first corner of a first edge of the cloth and a second gripping handle disposed on a second corner at a second edge of the cloth such that the first gripping handle is configured to interlock, via respective interlocking elements, with the second gripping handle when the cloth is folded lengthwise along a longitudinal axis extending from the cloth front edge to the cloth rear edge; and a third gripping handle disposed on a third corner of the third edge of the cloth such that the third gripping handle is configured to interlock, via respective interlocking elements, with the first and second gripping handle when the cloth is folded lengthwise along the longitudinal axis; the debris collection and portage apparatus having a wheels attachment pocket removably attaching a wheels assembly; and the wheels assembly comprises a right wheel and a left wheel connected by a shaft and the shaft being removably attached to the portage apparatus.  The prior art of record does not disclose or fairly suggest this limitation in claims 8-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JES F PASCUA/Primary Examiner, Art Unit 3734